DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 12, 2021, in which claims 1-7 and 9 are presented for examination. Claims 8 and 10 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 7 recites “a thirty-one pound cubic foot density foam distally from the human body”, in line 4-5. This implies that the applicant has claimed the human. Applicant may obviate this rejection by using the term “adapted to” or “configured to” prior to claiming how a device is connected or attached to a human.   
.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Content et al. (2013/0305439)[Content] in view of Turner (2014/0245525).
Regarding claim 1, Content teaches, a protective garment capable of preventing concussive effects on a human cardiac system (10 is intended to prevent concussive effects on a human cardiac system, [0023], figure 1), comprising: a garment body (10, [0023]), embedded in the garment body, at least one multi-sectional flexible pad comprising at least two physically separate padding sections and being physically adapted to cover the human cardiac system (embedded in 10 are 48 and 46 which are flexible and separate padding sections that are physically adapted to cover the human cardiac system, [0027], [0028], figure 1), wherein at least a first of the at least two sections protects the human cardiac system from the front (as shown in figure 1, A protects the human cardiac system from the front, [0027], [0028]), and wherein at least a second of the at least two sections protects the human cardiac system from the side (46 protects the human cardiac system from the side, as shown in annotated figure 1, [0027], [0028]), the at least two sections of the at least one multi-sectional pad each comprising: at least one layer (“the front portion 30 comprises protective padding 48 disposed between an inner liner 51 and an outer covering 55”, [0028], “the outer covering 55 may comprise a shell of rigid material”, [0029], therefore, A and 46 each comprises 55, figure 1); at least one foam layer having a substantially similar surface area to a surface area of the at least one layer (“the front portion 30 comprises protective padding 48 disposed between an inner liner 51 and an outer covering 55…The protective padding 48 may comprise any suitable shock-absorbing material. For instance, in some examples of implementation, the protective padding 48 may 
While Content discloses the layer as “outer covering 55 may comprise a shell of rigid material, [0029], and 28 as “the protective padding 48 may comprise foam, such as ethylene vinyl acetate (EVA) foam, expanded polypropylene (EPP) foam, expanded polyethylene (EPE) foam (e.g., low-density polyethylene (LDPE) foam), vinyl nitrile (VN) foam, or any other suitable foam”, [0028], Content fails to teach, the at least two sections of the at least one multi-sectional pad each comprising: at least one aramid layer; at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer; and at least one shield layer.
Turner, a protective garment in which 300 may cover a portion of a user’s torso, [0033], teaches, at least one multi-sectional pad each comprising: at least one aramid layer (314 comprises 334, [0042], in which 334 is an aramid layer, “Examples of suitable polymer materials for plate components 330 include…aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); at least one multi-durometer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the two sections of the multi-sections pad of Content with at least one aramid layer; at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer as taught by Turner in order to provide the user with the advantage of additional protection, since the aramid layer would “attenuate impact forces”, [0027] while the multi-durometer foam layer provides the advantage of “absorbing impact forces”, [0027], in which the multi-durometer layers absorb an impact differently which provides the user the benefit of differing absorbing properties.
Regarding claim 9, the combined references teach, wherein the at least one shield layer is adapted to be most adjacent of the at least one aramid, at least one multi- durometer foam, and at least one shield three layers to the human cardiac system (Content, “the front portion 30 comprises protective padding 48 disposed between an inner liner 51 and an outer covering 55”, [0028], “The inner liner 51 faces the thorax 12 of the player and comprises fabric”, [0029], therefore, 51 is adapted to be most adjacent .

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Content et al. (2013/0305439)[Content] in view of Turner (2014/0245525) in view of Krent et al. (5,423,087)[Krent].
Regarding claim 2, the combined references teach, the at least one multi-durometer foam layer (Content, 28, which is multi-durometer foam as taught by Turner’s 313, see Turner, [0048]).
While Content discloses 28 as “the protective padding 48 may comprise foam, such as ethylene vinyl acetate (EVA) foam, expanded polypropylene (EPP) foam, expanded polyethylene (EPE) foam (e.g., low-density polyethylene (LDPE) foam), vinyl nitrile (VN) foam, or any other suitable foam”, [0028], and while Turner discloses in [0048] that “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, the combined references fail to teach, wherein the multi-durometer foam layer comprises a high-density foam and low-density foam in combination.
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the multi-durometer foam layer comprises a high-density foam and low-density foam in combination (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the multi-durometer foam layer of the combined references comprise high-density foam and low-density foam in combination as taught by Krent; because Krent teaches that this configuration is known in the art and it would be obvious to one of ordinary skill that by making the multi-durometer foam of high-density foam and low-density foam in combination would allow for a balance of cushion for the user, here, the low density foam layer “both cushions and conforms to the body”, Col. 7 ln. 22-23 and the high density foam “distributes a point impact to a larger area of padding 10”, Col. 7 ln. 20-21.

Regarding claim 4, the combined references teach, wherein the high-density foam has a density of about twenty pounds per cubic foot (“Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 34 has a density of about twenty pounds per cubic foot).
Regarding claim 5, the combined references teach, wherein the low-density foam has a density in a range of about three to about twelve pounds per cubic foot (“A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14…Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 
Regarding claim 6, the combined references teach, wherein the low-density foam has a density of about nine pounds per cubic foot (“Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 30 appears to have a density in a range of about nine pounds per cubic foot).
Even though Krent does not specifically disclose the durometer ratio of about nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different durometer ratios in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 7, the combined references teach, wherein the at least one multi-durometer foam layer (Content, 28, which is multi-durometer foam as taught by Turner’s 313, see Turner, [0048], in which 28 of Content covers the human cardiac system, Content, [0027], [0028]).
The combined references fail to teach, wherein the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position outside the human body and locate over the human cardiac system, and a thirty-one pound per cubic foot density foam distally from the human body.
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position outside the human body and locate over the human cardiac system (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17. Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one multi-durometer foam layer of the combined references comprises a nine-pound per cubic foot density foam configured to position outside the human body and locate over the human cardiac system, and a thirty-one pound per cubic foot density foam distally from the human body as taught by Krent in order to provide the at least one multi-durometer foam layer with a low density foam that “both cushions and conforms to the body”, Col. 7 ln. 22-23 and a high density foam that “distributes a point impact to a larger area of padding 10”, Col. 7 ln. 20-21.
Even though Krent does not specifically disclose the durometer nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krent by making the durometer nine-pounds per cubic foot. Such modification would be considered a mere . 



    PNG
    media_image1.png
    572
    767
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that”
	“However, in reviewing this cited portion of Content at Figure 1 thereof, the actual teaching is that Content's padding covers and protects "the left and right pectoral regions LPR, RPR of the player and [the] sternum". The sternum, also called the "breastbone", runs down the center of the chest, and provides connection of the ribs, 
“In light of the above, Content's padding covering the "sternum" and the "left and right pectoral regions" would not cover the cardiac region, even if that padding unintentionally overlapped a small portion of the cardiac area”
Examiner respectfully disagrees. While Applicant is correct when stating that the padding of Content covers and protects the left and right pectoral regions LPR, RPR of the player and the sternum region of the plater, see Content [0027] and [0028], and figure 1, Applicant’s assertion that the padding sections 46 and 48 do not cover the human cardiac region is incorrect. Here, as disclosed in the attached NPL “V. Angiology. 4b. The Heart. Gray, Henry. 1918. Anatomy of the Human Body”, in line 3, the heart “is placed obliquely in the chest behind the body of the sternum”, see also the figures in the NPL, which show the heard in relation to the sternum. Since the padding sections 46 and 48 of Content cover a user’s sternum, and the sternum protects the heart, and therefore the human cardiac system, 46 and 48 of Content cover the human cardiac system as claimed and Applicant’s argument is unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732